Title: To George Washington from Francis Willis, Jr., 22 December 1773
From: Willis, Francis Jr.
To: Washington, George

 

Sir
December 22d 1773 Berkeley County

I thank you for your Trouble of contriving up a Sum of Money which I very much wanted, to enable me to dispatch five or six Hands out to Red Stone. If you have not had any information from Mr Thruston relative to that Country it may not be amis to inform you he is very much pleasd with it and I have understood particularly your property their, My Brother will start very soon & would gladly convey a letter or do any business of that kind that you may have or require to be done, I have no conveniances here for the Stock Negroes or myself, my business still in very great confution. I can not come down the country, I by no means approve of renting Belvoir for so short a time, I will endeavour to see Mr Delany soon, please to deliver Mr Moore £50 if you did not detain out of the Sum contrived to Colonel Fairfax the Ten pounds you sent me, if you did do so £60. I am with my best wishes for the hapiness of yourself & Lady Your very Obediant Servant

Frans Willis Junr

